Exhibit 10

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) made as of Feb 16, 2012, effective as of
February 16, 2012 (the “Effective Date”), between TIME WARNER CABLE INC. (the
“Company”), a Delaware corporation, and Marc Lawrence- Apfelbaum (“you” or
“your”). This Agreement supersedes your employment agreement with the Company
dated June 1, 2000, as subsequently amended.

You and the Company desire to set forth the terms and conditions of your
employment by the Company and agree as follows:

1.            Term of Agreement.    The term of this Agreement shall be for the
period beginning on the Effective Date and ending on February 15, 2015 (the
“Term”), subject, however, to earlier termination as set forth in this
Agreement.

2.            Employment.    During the Term, (a) you shall serve as Executive
Vice President, General Counsel, and Secretary of the Company, and you shall
have the authority, functions, duties, powers and responsibilities normally
associated with such position (including, without limitation, the authority,
functions, duties, powers and responsibilities you hold as of the date hereof),
and such other title, authority, functions, duties, powers and responsibilities
as may be assigned to you from time to time by the Company consistent with your
senior position with the Company; (b) your services shall be rendered on a
substantially full-time, exclusive basis and you will apply on a full-time basis
all of your skill and experience to the performance of your duties; (c) you
shall report to the Chief Executive Officer of the Company (the “CEO”) or such
other senior executive as the Company determines in its sole discretion; (d) you
shall have no other employment and, without the prior written consent of the
CEO, no outside business activities which require the devotion of substantial
amounts of your time; (e) you shall adhere to the Company’s policies in effect
during your employment, including its Standards of Business Conduct, Insider
Trading Policy, and the stock ownership or retention guidelines adopted by the
Company, if any; and (f) the place for the performance of your services shall be
at the Company’s principal corporate offices in the New York metropolitan area,
subject to such reasonable travel as may be required in the performance of your
duties. For purposes of this Section 2, “Company” shall mean either Time Warner
Cable Inc. or, if Time Warner Cable Inc. becomes a controlled subsidiary



--------------------------------------------------------------------------------

of another entity, then the ultimate parent company of Time Warner Cable Inc.
The foregoing shall be subject to the Company’s written policies, as in effect
from time to time, regarding vacations, holidays, illness and the like.

3.            Compensation.

3.1.        Base Salary.    Effective February 17, 2012, the Company shall pay
you a base salary at the rate of not less than $650,000 per annum during the
Term (“Base Salary”). The Company may increase, but not decrease, your Base
Salary during the Term. Base Salary shall be paid in accordance with the
Company’s customary payroll practices.

3.2.        Bonus.    In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”). Effective as of March 1, 2012, the
Company will establish a target annual bonus for you of not less than $650,000
(“Target Bonus”). For 2012, the Target Bonus will be pro-rated to reflect the
March 1, 2012 effective date. Following the applicable year, the Company’s
performance and your personal performance (if applicable) will be considered in
the context of your executive duties and any individual goals set for you, and
your actual Bonus will be determined. Although as a general matter the Company
expects to pay bonuses at the target level in cases of satisfactory performance,
it does not commit to do so. Your Bonus is fully discretionary, and your Bonus
may be higher or lower than your Target Bonus. Your Bonus amount, if any, will
be paid to you in cash between January 1 and March 15 of the calendar year
immediately following the performance year in respect of which such Bonus is
earned at the same time as bonuses are paid to other senior executives.

3.3.        Long-term Incentive Compensation.    For each year of the Term, you
will be eligible to receive long-term incentive compensation through a mix of
stock options, restricted stock, restricted stock units (RSUs), other forms of
equity compensation, cash-based long-term plans or other components as may be
determined by the Compensation Committee of the Company’s Board of Directors
(“Board”) from time to time in its sole discretion (“Long-term Incentive
Awards”), subject to the terms of any Company plans governing the granting of
Long-term Incentive Awards, and the terms of any related award agreements in
accordance with the Company’s customary practices.

 

2



--------------------------------------------------------------------------------

3.4.        Total Compensation.    Each year during the Term, the sum of your
Base Salary, Target Bonus, and target grant value of your Long-term Incentive
Awards will be at least $2,875,000 (determined pursuant to the Company’s
valuation methods applied to all other employees in calculating total
compensation), pro-rated with respect to partial years. For 2012, your Total
Compensation will be pro-rated to reflect the effective date of your Base
Salary, Target Bonus and Long-term Incentive Award. Although as a general matter
the Company expects to pay Bonuses and grant Long-term Incentive Awards at the
target level in cases of satisfactory performance, it does not commit to do so.
Your Bonus and Long-term Incentive Awards are fully discretionary; accordingly,
your Bonus and Long-term Incentive Award grant value may be higher or lower than
your target amounts, and the sum of your Base Salary, Bonus, and grant value of
your Long-term Incentive Awards may be higher or lower than the amount provided
for in the first sentence of this paragraph.

3.5.        Additional Compensation Plans.    In addition to the above
compensation, and at the Company’s discretion, you will be eligible to
participate in other compensation plans and programs available to executives at
your level (“Additional Compensation Plans”). The Company shall maintain full
discretion to amend, modify or terminate such Additional Compensation Plans, and
full discretion over the decision to award you compensation under such
Additional Compensation Plans and the amount of such an award, if any. In
addition to Company-provided life insurance coverage of $50,000, you shall
receive an additional annual payment equal to the amount that would be needed
(as determined by the Company) to purchase supplemental life insurance coverage
equal to three times the greater of (a) your then current Base Salary plus your
then current Target Bonus amount, or (b) your Base Salary as of the Effective
Date plus your Target Bonus amount as of the Effective Date, less $50,000.

3.6.        Indemnification.    You shall be entitled throughout the Term (and
after the end of the Term, to the extent relating to service during your
employment) to the benefit of the indemnification provisions contained in the
Restated Certificate of Incorporation and By-laws of Time Warner Cable Inc. as
of August 1, 2006 (not including any amendments or additions after August 1,
2006 that limit or narrow, but including any that add to or broaden, the
protection afforded to you by those provisions). In addition, with respect to
services you provided to or on behalf of Time Warner Entertainment Company, L.P.
(“TWE”), consistent with your prior employment

 

3



--------------------------------------------------------------------------------

agreement, you shall be entitled to the benefit of the applicable
indemnification provisions contained in the Agreement of Limited Partnership,
dated October 29, 1991, as amended, of TWE (not including any amendments or
additions after the date of execution of your prior employment agreement that
limit or narrow, but including any that add to or broaden, the protection
afforded to you by those provisions), to the extent not prohibited by applicable
law at the time of the assertion of any liability against you.

4.            Termination.

4.1.        Termination for Cause: Voluntary Resignation.    The Company may
terminate your employment for “cause” and you may voluntarily resign your
employment prior to the expiration of the Term. Upon the termination of your
employment for cause or your voluntary resignation, all of the obligations under
this Agreement shall terminate, other than the Company’s obligations set forth
below in Section 4.1.2 and the provisions identified in Section 10.13
(Survival).

4.1.1.      Definition of Cause.    Termination by the Company for “cause” shall
mean termination because of your (a) conviction (treating a nolo contendere plea
as a conviction) of a felony (whether or not any right to appeal has been or may
be exercised) other than as a result of a moving violation or a Limited
Vicarious Liability (as defined below); (b) willful failure or refusal without
proper cause to perform your material duties with the Company, including your
material obligations under this Agreement (other than any such failure resulting
from your incapacity due to physical or mental impairment); (c) willful
misappropriation, embezzlement, fraud or any reckless or willful destruction of
Company property having a significant adverse financial effect on the Company or
a significant adverse effect on the Company’s reputation; (d) willful and
material breach of any statutory or common law duty of loyalty to the Company
having a significant adverse financial effect on the Company or a significant
adverse effect on the Company’s reputation; (e) material and willful breach of
any of the restrictive covenants provided for in Section 8 (Restrictive
Covenants) below; or (f) a willful violation of any material Company policy,
including the Company’s Standards of Business Conduct, having a significant
adverse financial effect on the Company or a significant adverse effect on the
Company’s reputation. Such termination shall be effected by written notice
thereof delivered by the Company to you and shall be effective as of the date of
such notice; provided however, that if (i) such termination is because of your
willful failure or

 

4



--------------------------------------------------------------------------------

refusal without proper cause to perform your material duties with the Company
including any one or more of your material obligations under this Agreement, and
(ii) within 15 days following the date of such notice you shall cease your
refusal and shall use your best efforts to perform such obligations the
termination shall not be effective. The term “Limited Vicarious Liability” shall
mean any liability which is based on acts of the Company for which you are
responsible solely as a result of your office(s) with the Company; provided that
(x) you are not directly involved in such acts and either had no prior knowledge
of such actions or, upon obtaining such knowledge, promptly acted reasonably and
in good faith to attempt to prevent the acts causing such liability or (y) after
consulting with the Company’s counsel, you reasonably believed that no law was
being violated by such acts.

4.1.2.      Obligations Upon Termination For Cause or Voluntary
Resignation.   In the event of your termination of employment by the Company for
cause or your voluntary resignation, without prejudice to any other rights or
remedies that the Company may have at law or in equity, the Company shall have
no further obligation to you other than (i) to pay Base Salary through the
effective date of termination, (ii) with respect to any rights you have pursuant
to any insurance, other benefit, incentive, or equity plans or arrangements of
the Company, if any, (iii) with respect to any rights to indemnification that
you may have under Section 3.6 above or any other agreement or arrangement with
the Company, and (iv) if your employment is terminated pursuant to Sections
4.1.1(b) or 4.1.1(f) above, the Company shall pay you any Bonus for any year
prior to the year in which such termination of employment occurs that has been
determined but not yet paid as of the date of such termination of employment.
You hereby disclaim any right to receive a pro rata portion of any Bonus with
respect to the year in which such termination or resignation occurs. Payments of
Base Salary required under this Section shall be made at the same time as such
payments would otherwise have been made to you pursuant to Sections 3.1 (Base
Salary) if your employment had not been terminated. Notwithstanding this
Section 4.1.2, for purposes of your Long-Term Incentive Awards, a voluntary
resignation will be subject to the definition of “Retirement” in Section 7.2.

4.2.        Termination by You for Good Reason and Termination by the Company
Without Cause.    Unless previously terminated pursuant to any other provision
of this Agreement, you shall have the right, exercisable by written notice to
the

 

5



--------------------------------------------------------------------------------

Company, to terminate your employment for “Good Reason” effective 30 days after
the giving of such notice, if, at the time of the giving of such notice, the
Company is in material breach of its obligations under this Agreement without
your express written consent; provided however, with the exception of clause
(i) below, this Agreement shall not so terminate if such notice is the first
such notice of termination delivered by you pursuant to this Section 4.2 and
within such 30-day period the Company shall have cured all such material
breaches. Any such notice of termination for Good Reason must be provided to the
Company within 90 days of any material breach of the Agreement. A material
breach by the Company shall include, but not be limited to, (i) the Company’s
material violation of Sections 2(a) or 2(f) with respect to your title,
authority, functions, duties, powers, responsibilities or place of employment,
or (ii) the Company failing to cause any successor to all or substantially all
of the business and assets of the Company expressly to assume the obligations of
the Company under this Agreement as provided by Section 10.4 (Assignability).
The Company shall have the right, exercisable by written notice to you, to
terminate your employment under this Agreement without cause, which notice shall
specify the effective date of such termination.

4.2.1.    Termination Benefits.  After the effective date of a termination of
employment without cause or for Good Reason pursuant to this Section 4.2, you
shall receive Base Salary and a pro rata portion of your Bonus through the
effective date of termination, subject to the actual achievement of the
performance criteria established for the Company for the year of termination;
provided that, if applicable, your individual performance score shall be equal
to the Company’s performance score or, if multiple performance measures are
used, the weighted average of the Company’s performance scores, as determined by
the Company. You will also be entitled to any unpaid Bonus for a year prior to
the year of termination (which if not determined, shall be based on actual
achievement of the performance criteria established for the Company for such
prior year, and your individual performance score, if applicable, shall be equal
to the Company’s performance score, or if multiple performance measures are
used, the weighted average of the Company’s performance scores). Your pro rata
Bonus and any prior year bonus pursuant to this Section 4.2.1 shall be paid to
you at the times set forth in Section 4.5 (Payments).

4.2.2.      Severance Benefits.  After the effective date of a termination of
employment without cause or for Good Reason pursuant to Section 4.2,

 

6



--------------------------------------------------------------------------------

you shall continue to receive Base Salary and Bonus compensation and the
post-termination benefits specified in Section 7.2 for a period ending on the
date which is 36 months after the effective date of such termination (the
“Severance Period”). During the Severance Period you shall be entitled to
receive, whether or not you become disabled during the Severance Period,
whichever of the following produces greater total payments: (a) the sum of
(i) Base Salary at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, and (ii) an annual Bonus in
respect of each calendar year or portion thereof (in which case a pro rata
portion of such Bonus will be payable) during the Severance Period equal to your
Target Bonus in effect immediately prior to the notice of termination or (b) the
sum of (i) Base Salary at an annual rate equal to your Base Salary in effect on
the Effective Date, and (ii) an annual Bonus in respect of each calendar year or
portion thereof (in which case a pro rata portion of such Bonus will be payable)
during the Severance Period equal to your Target Bonus in effect on the
Effective Date. Payments made pursuant to this Section 4.2.2 shall be paid to
you at the times set forth in Section 4.5 (Payments), Effective as of the date
of your termination of employment pursuant to Section 4.2, any outstanding
Long-term Incentive Awards granted during the Term shall immediately vest in
full and any stock option awards granted during the Term shall become
immediately exercisable for the time periods set forth in the respective stock
option award agreements provided that, if any such Long-term Incentive Awards or
stock options are subject to a performance requirement that has not been
satisfied and certified by the Board on the date of your termination of
employment, such Long-term Incentive Awards or stock options shall not be
immediately vested and exercisable, but shall become fully vested and
exercisable upon satisfaction of such performance requirement and certification
by the Board (or, if applicable, upon deemed satisfaction of such performance
requirements pursuant to the terms of the Long-term Incentive Awards or stock
options). Stock options granted prior to the Term shall be subject to the
provisions of Section 7.2(b) hereof. For the period beginning when you receive
notice of an involuntary termination without cause from the Company or when you
notify the Company of a voluntary termination for Good Reason, and ending one
year thereafter, you will, without charge, have use of reasonable office space
and facilities as designated by the Company, together with reasonable
secretarial services in each case appropriate to an employee of your position
and responsibilities prior to such termination of employment.

 

7



--------------------------------------------------------------------------------

4.2.2.1. Other Full-Time Employment or Death During the Severance
Period.   Except as provided in the following sentence, if you accept other
full-time employment, excluding employment with an affiliate (“Other
Employment”) during the Severance Period or notify the Company in writing of
your intention to terminate your post-termination benefits under Section 7.2,
effective upon the commencement of such Other Employment or the effective date
of such termination as specified by you in such notice, whichever is applicable,
the continuation of the post-termination health and welfare benefits specified
in Section 7.2 shall terminate, but you shall continue to receive the remaining
payments you would have received pursuant to Section 4.2.2 at the times
specified therein. Notwithstanding the foregoing, if you accept employment with
any not-for-profit organization, as defined by Internal Revenue Code (“Code”)
Section 501(c), then you shall be entitled to continue to receive the
post-termination health and welfare benefits specified in Section 7.2 and the
payments as provided in the first sentence of Section 4.2.2. Furthermore, if you
accept employment with any affiliate of the Company or die during the Severance
Period, then the payments provided for in Section 4.2.2 shall immediately cease
and you (or your estate or designated beneficiary(ies)) shall not be entitled to
any further payments other than any life insurance payments pursuant to
Section 6, if any; provided that, you shall be entitled to (i) a prorated Target
Bonus for the year in which your employment by the affiliate commences, or the
year of your death, as applicable, based on the number of whole or partial
months in such calendar year prior to the date of your employment by the
affiliate, or the date of your death, as determined by the Company; and (ii) if
the annual Bonus payment referred to in Section 4.2.2(a)(ii) or (b)(ii), as
applicable, has not already been paid, an annual Bonus payment for the calendar
year prior to the year of your employment by the affiliate, or prior to the year
of your death. For purposes of this Agreement, the term “affiliate” shall mean
any entity which, directly or indirectly, controls, is controlled by, or is
under common control with, the Company. For purposes of enforcing the terms of
this Section 4.2.2.1, you acknowledge and agree that you will provide the
Company with written notice of your intent to accept Other Employment, other
part-time employment, other employment by a not-for-profit entity, or employment
by an affiliate, including, the identity of the entity or person you intend to
be employed by, the anticipated start date of your employment and a contact at
such entity who can verify your employment terms. Any income from any Other
Employment you may obtain shall not be applied to reduce the Company’s
obligations under this Agreement.

 

8



--------------------------------------------------------------------------------

4.2.3.      Termination of Employment Upon Change In Control.  Notwithstanding
the foregoing, if your employment is terminated pursuant to Section 4.2 hereof
(a) within 24 months following a Change In Control (as defined in the Time
Warner Cable Inc. 2011 Stock Incentive Plan or any successor plan) or
(b) following the Company’s execution of an applicable merger, acquisition, sale
or other agreement providing for a Change In Control (a “CIC Agreement”) but
before the date that is 24 months after a Change In Control (or, if earlier, the
expiration or termination of the CIC Agreement without a Change In Control), you
shall (i) receive the severance benefits provided in Section 4.2.2 and
(ii) receive the post-termination benefits provided in Section 7.2. Any
employment terminations for “cause” pursuant to Sections 4.1.1(b) or 4.1.1(f)
above within 24 months following a Change In Control shall be deemed
terminations without cause for purposes of severance benefits (as provided in
sub-clauses (i) and (ii) above) and treatment of the Company’s (or any
successor’s) outstanding equity awards or other Long-term Incentive Awards that
are outstanding as of the employment termination date.

4.3.        Expiration of Term.    If at the expiration of the Term, your
employment has not been previously terminated pursuant to the provisions of this
Agreement and the parties have not agreed in a signed writing to an extension or
renewal of this Agreement or on the terms of a new employment agreement, then
this Agreement shall expire and your employment shall continue on an at-will
basis. As an at-will employee, (i) your Bonus shall be fully discretionary,
except that the Company will calculate your Bonus according to the Company and
personal performance standards generally applicable to senior executives of the
Company without regard to the provisions of any executive employment agreements
and (ii) upon the termination of your employment without cause, (a) you shall be
eligible for participation in any executive-level severance plan or program
offered by the Company that will provide a minimum severance benefit equal to
twenty-four (24) months Base Salary and Target Bonus subject to your execution
and delivery of a full release to the Company substantially in the form attached
hereto as Annex A or such other form of release as may be implemented for such
executive-level severance plan or program, (b) except as provided in subsection
(c) below, you shall receive immediate vesting in full of any outstanding equity
awards or other Long-term Incentive Awards granted before or during the Term and
any stock option awards shall become immediately exercisable for the time
periods set forth in the respective stock option award agreements, (c) any stock
option awards granted before the

 

9



--------------------------------------------------------------------------------

Effective Date shall continue to vest until the earlier of (i) 36 months after
the date of your termination of employment without cause, and (ii) your
commencement of Other Employment (at which time such options shall become fully
vested and exercisable); provided that, vested stock options referenced in this
subsection (c) shall remain exercisable for the time periods set forth in the
respective stock option award agreements beginning upon the earlier of (x) your
commencement of Other Employment and (y) the end of such 36-month period;
provided further that, if any Long-term Incentive Awards or stock options
granted during the Term are subject to a performance requirement that has not
been satisfied and certified by the Board on the date of your termination of
employment, such Long-term Incentive Awards or stock options shall not be
immediately vested and exercisable, but shall become fully vested and
exercisable upon satisfaction of such performance requirement and certification
by the Board (or, if applicable, upon deemed satisfaction of such performance
requirements pursuant to the terms of the Long-term Incentive Awards or stock
options). Following expiration of the Term, the term “Retirement” as used in any
Long-term Incentive Award granted before, during, or after the Term shall mean
the termination of your employment, other than by the Company for Cause or your
Death or Disability, on or after reaching age 55 with ten or more years of
Service (within the meaning of the Long-term Incentive Award agreements),
provided that a termination of employment for “Performance” (within the meaning
of the Long-term Incentive Award agreements) will not be treated as a Retirement
termination if the applicable Long-term Incentive Award agreement so provides.

4.4.        Release.    A condition precedent to the Company’s obligation to
make the payments associated with a termination of employment pursuant to
Sections 4.2 (Termination Without Cause or For Good Reason), 4.3 (Expiration of
Term) and 5 (Disability) shall be your execution and delivery of a release of
all claims related to your employment with the Company and the termination of
such employment substantially in the form attached hereto as Annex A, as may be
revised from time to time as necessary to reflect changes in federal or state
laws to ensure that such release is valid. Such release must be signed by you
and returned to the Company no later than 21 days (or, if required by law, 45
days) after your separation from service with the Company. If you shall fail to
execute and deliver such release, or if you revoke such release as provided
therein, then you shall not be entitled to any severance benefits provided in
Section 4.2.2 or Section 4.3 or disability payments under Section 5 and you
shall reimburse the Company for any such payments made to you in anticipation of
your execution of the release or prior to the revocation of such release.

 

10



--------------------------------------------------------------------------------

4.5.        Payments.  Payments of Base Salary and Bonus required to be made to
you after a termination of employment pursuant to Sections 4, 5 or 6 shall be
made at the same times as such payments otherwise would have been paid to you
pursuant to Sections 3.1 (Base Salary) and 3.2 (Bonus) if your employment had
not been terminated, or such other time as required for compliance with Code
Section 409A as set forth in Section 10.15 below.

4.6.        Code Sections 280G and 4999.  Notwithstanding anything to the
contrary contained in this Agreement, to the extent that any amount, stock
option, restricted stock, RSUs, other equity awards or benefits paid or
distributed to you pursuant to this Agreement or any other agreement or
arrangement between the Company and you (collectively, the “280G Payments”)
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code and (b) but for this Section 4.6, would be subject to the excise tax
imposed by Section 4999 of the Code, then the 280G Payments shall be payable
either (i) in full or (ii) in such lesser amount which would result in no
portion of such 280G Payments being subject to excise tax under Section 4999 of
the Code; whichever of the foregoing amounts, taking into account the applicable
federal, state and local income or excise taxes (including the excise tax
imposed by Section 4999) results in your receipt on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless you and the Company otherwise agree in writing, any determination
required under this Section shall be made in writing by an independent public
accountant selected by the Company (the “Accountants”), whose determination
shall be conclusive and binding upon you and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and you shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section, as well as any reasonable
legal or accountant expenses, or

 

11



--------------------------------------------------------------------------------

any additional taxes, that you may incur as a result of any calculation errors
made by the Accountant and/or the Company in connection with the Code
Section 4999 excise tax analysis contemplated by this Section.

4.6.1.      Additional 280G Payments.  If you receive reduced 280G Payments by
reason of this Section 4.6 and it is established pursuant to a final
determination of the court or an Internal Revenue Service proceeding that you
could have received a greater amount without resulting in an excise tax, then
the Company shall promptly thereafter pay you the aggregate additional amount
which could have been paid without resulting in an excise tax as soon as
practicable.

4.6.2.      Review of Accountant Determinations.  The parties agree to cooperate
generally and in good faith with respect to (i) the review and determinations to
be undertaken by the Accountants as set forth in this Section 4.6 and (ii) any
audit, claim or other proceeding brought by the Internal Revenue Service or
similar state authority to review or contest or otherwise related to the
determinations of the Accountants as provided for in this Section 4.6, including
any claim or position taken by the Internal Revenue Service that, if successful,
would require the payment by you of any additional excise tax, over and above
the amounts of excise tax established under the procedure set forth in this
Section 4.6.

4.6.3.      Order of 280G Payment Reduction.  The reduction of 280G Payments, if
applicable, shall be effected in the following order (unless you, to the extent
permitted by Section 409A of the Code, elect another method of reduction by
written notice to the Company prior to the Section 280G event): (i) any cash
severance payments, (ii) any other cash amounts payable to you, (iii) any health
and welfare or similar benefits valued as parachute payments, (iv) acceleration
of vesting of any stock options for which the exercise price exceeds the then
fair market value of the underlying stock, in order of the option tranches with
the largest Section 280G parachute value, (v) acceleration of vesting of any
equity award that is not a stock option and (vi) acceleration of vesting of any
stock options for which the exercise price is less than the fair market value of
the underlying stock in such manner as would net you the largest remaining
spread value if the options were all exercised as of the Section 280G event.

 

12



--------------------------------------------------------------------------------

5.            Disability.    If during the Term and prior to the delivery of any
notice of termination of employment pursuant to Section 4, you become physically
or mentally disabled, whether totally or partially, so that you are unable to
engage in substantial gainful activity by reason of any medically determinable
physical or mental impairment, which can be expected to result in death or can
be expected to last for a continuous period of not less than twelve (12) months,
the Company shall, nevertheless, continue to pay your full compensation
(including Bonus and benefits) through the last day of the sixth consecutive
month of disability or the date on which any shorter periods of disability shall
have equaled a total of six months in any twelve-month period (such last day or
date being referred to herein as the “Disability Date”), in lieu of or offset by
any payments received by you from Worker’s Compensation insurance, Social
Security, and short- or long-term disability insurance benefits maintained by
the Company; provided that, if you die prior to the Disability Date, you are not
entitled to any further payments after such date, except as provided in
Section 6 below. If you have not resumed your usual duties on or prior to the
Disability Date, the Company shall terminate your employment effective as of the
Disability Date and pay you (a) any unpaid Bonus for a year prior to the year in
which such termination occurs (which if not determined shall be based on actual
achievement of the performance criteria for the Company, provided that, if
applicable, your individual performance score shall be equal to the Company’s
performance score for the year in which the termination occurs or, if multiple
performance measures are used, the weighted average of the Company’s performance
scores for such year), (b) a pro rata portion of your Bonus for the year in
which the Disability Date occurs through the Disability Date based on actual
achievement of the performance criteria established for the Company, provided
that, if applicable, your individual performance score shall be equal to the
Company’s performance score or, if multiple performance measures are used, the
weighted average of the Company’s performance scores for the year in which the
Disability Date occurs, and (c) a lump sum cash payment equal to three times the
greater of (i) the sum of your then-current Base Salary and Target Bonus, or
(ii) the sum of your Base Salary and Target Bonus in effect on the Effective
Date. The pro rata Bonus and any prior year bonus payment shall be made at the
time specified in Section 4.5 (Payments), and the lump sum cash payment shall be
made within 90 days of the Disability Date.

For purposes of clarity, you acknowledge and agree that Sections 4.2
(Termination Without Cause or For Good Reason) and 4.3 (Expiration of Term)
shall not

 

13



--------------------------------------------------------------------------------

apply following your Disability Date, and you shall not be entitled to any other
notice and severance benefits under this Agreement or otherwise, or to receive
or be paid for any accrued vacation time or unused sabbatical, unless payment of
such accrued, but unused vacation benefits is otherwise required by state law.

6.            Death.    Provided that the term of employment has not been
earlier terminated hereunder, upon your death, this Agreement and all benefits
hereunder shall terminate (except as otherwise provided in any benefit, savings,
incentive or other plan or program of the Company), except that your estate (or
a designated beneficiary thereof) shall be entitled to receive: (a) Base Salary
to the last day of the month in which your death occurs; (b) any unpaid Bonus
for a year prior to the year in which your death occurred (which if not
determined, shall be based on actual achievement of the performance criteria
established by the Company, provided that, if applicable, your individual
performance score shall be equal to the Company’s performance score or, if
multiple performance measures are used, the weighted average of the Company’s
performance scores), and (c) Bonus compensation (at the time bonuses are
normally paid) based on the actual achievement of the performance criteria
established for the Company, provided that, if applicable, your individual
performance score shall be equal to the Company’s performance score or, if
multiple performance measures are used, the weighted average of the Company’s
performance scores, but prorated according to the number of whole or partial
months you were employed by the Company in such calendar year.

7.            Other Benefits.

7.1.        Generally Available Benefits.    To the extent that (a) you are
eligible under the general provisions thereof (including without limitation, any
plan provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its executives, during the Term and so long as you are an employee of
the Company, you shall be eligible to participate in any pension, excess plan,
savings or similar plan or program, group life insurance, hospitalization,
medical, vision, dental, accident, disability or similar plan or program,
financial counseling reimbursement, and courtesy services of the Company now
existing or established hereafter for similarly situated executives.

 

14



--------------------------------------------------------------------------------

7.2.        Benefits After a Termination.    During the Severance Period, unless
you accept Other Employment as described in Sections 4.2.2 (Severance Benefits),
you shall continue to be eligible to participate in the Company’s health and
welfare benefit plans, or comparable arrangements that may be implemented for
former employees covered by severance arrangements, to the extent such benefits
are maintained in effect by the Company for its executives; provided however,
(a) you shall not be entitled to any additional awards or grants under any stock
option, restricted stock, RSU or other stock based incentive plan or Additional
Compensation Plans, (b) any stock options granted before the Effective Date
shall continue to vest until the earlier of (i) 36 months after the date of your
termination of employment pursuant to Sections 4.2, and (ii) your commencement
of Other Employment (at which time such options shall become fully vested and
exercisable): provided that, vested stock options shall remain exercisable for
the time periods set forth in the respective stock option award agreements
beginning upon the earlier of (x) your commencement of Other Employment and
(y) the end of such 36-month period, (c) all equity awards or other Long-term
Incentive Awards shall be subject to the terms and conditions of the respective
award agreements and the vesting provisions set forth in Section 4.2.2 and this
Section 7.2, (d) during the Term, but only for equity awards granted on and
after the Effective Date, the Company shall not be permitted to determine that
your employment was terminated for “Performance” within the meaning of any stock
option, restricted stock, RSU, or other equity compensation agreement between
you and the Company, and (e) you shall not be eligible for continuation of
Company car, automobile allowance and/or country club membership reimbursements,
to the extent applicable, during or after the Severance Period or any other
termination of employment under this Agreement. For purposes of your Long-term
Incentive Awards, the term “Retirement” shall mean the termination of
employment, other than by the Company for Cause or your Death or Disability on
or after reaching age 55 with ten or more years of Service (within the meaning
of the Long-term Incentive Award agreements). During the Severance Period, you
will be provided with the supplemental life insurance payments in effect prior
to termination as described in Section 3.5. Effective with your termination of
employment pursuant to Section 4, 5 or 6, you will no longer be permitted to
contribute to or receive a Company match in the TWC Savings Plan, or any
successor plan, and you will no longer accrue benefit service under the Time
Warner Cable Pension Plan or the Time Warner Cable Excess Benefit Pension Plan,
or any successor plans, and your rights under those plans will be

 

15



--------------------------------------------------------------------------------

determined in accordance with the terms of those plans and applicable law.
Notwithstanding the foregoing, your continued participation in the Company’s
benefit plans shall be subject to the limitations of applicable law.

7.3.        Payments in Lieu of Other Benefits.    In the event your employment
with the Company is terminated pursuant to any section of this Agreement, you
shall not be entitled to notice and severance under the Company’s general
employee policies or other executive severance plans or programs, or to be paid
for any accrued vacation time or unused sabbatical (unless payment of such
accrued, but unused vacation benefits is otherwise required by state law), the
payments provided for in such sections in this Agreement being in lieu thereof.

7.4.        Rights Not Addressed by Agreement.   Unless otherwise stated in this
Agreement, your rights to benefits and payments under any benefit plans or any
insurance or other death benefit plans or arrangements of the Company or under
any stock option, restricted stock, RSU, or other equity compensation,
Additional Compensation Plans, or any management incentive or other plan of the
Company shall be determined in accordance with the terms and provisions of such
plans and any related award agreements.

8.            Restrictive Covenants.

8.1.        Confidentiality Covenant.    You acknowledge that your employment by
the Company will, throughout the term of your employment, bring you into close
contact with many confidential affairs of the Company, its affiliates and third
parties doing business with the Company, including information about costs,
profits, markets, sales, products, key personnel, pricing policies, operational
methods, technical processes and other business affairs and methods and other
information not readily available to the public, and plans for future
development. You further acknowledge that the services to be performed under
this Agreement are of a special, unique, unusual, extraordinary and intellectual
character. You further acknowledge that the business of the Company and its
affiliates is international in scope, that its products and services are
marketed throughout the world, that the Company and its affiliates compete in
nearly all of its business activities with other entities that are or could be
located in nearly any part of the world and that the nature of your services,
position and expertise are such that you are capable of competing with the
Company and its affiliates from nearly any location in the world. In recognition
of the foregoing, you covenant and agree:

8.1.1.    You shall use all reasonable efforts to keep secret all confidential
matters of the Company, its affiliates and third parties and, except in the
performance of your duties for the Companies, shall not disclose such matters to
anyone outside of the Company and its affiliates, or to anyone inside the
Company and its affiliates who does not have a need to know or use such
information, and shall not use such information for personal benefit or the
benefit of a third party, either during or after the Term, except with the
Company’s written consent, provided that (i) you shall have no such obligation
to the extent such matters are or become publicly known other than as a result
of your breach of your obligations hereunder, (ii) you may, after giving prior
notice to the Company to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or judicial or regulatory process, and (iii) to the extent necessary
to enforce the terms of this Agreement; and

 

16



--------------------------------------------------------------------------------

8.1.2.    You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s and its affiliates’ businesses, which you obtained while employed
by, or otherwise serving or acting on behalf of, the Company and which you may
then possess or have under your control provided that you may retain your
personal tax, financial and accounting records and your documents in your
personal files related to your benefits, equity and rights under this Agreement.

8.2.        Non-solicitation.  During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including your voluntary resignation or retirement, for a period
of one year after such termination, without the prior written consent of the
Company, you shall not directly or indirectly, (i) solicit, induce, encourage or
attempt to influence any customer, independent contractor, joint venturer or
supplier of the Company to cease to do business with or to otherwise terminate
his, her or its relationship with the Company, (ii) solicit or hire or cause any
entity of which you are an affiliate to solicit or hire, any person who was a
full-time employee of the Company at the date of your termination of

 

17



--------------------------------------------------------------------------------

employment or within six months prior thereto, but such prohibition shall not
apply to your secretary or executive assistant, any other employee eligible to
receive overtime pay or any former employee of the Company who was terminated
involuntarily by the Company, so long as you were not, directly or indirectly,
involved in the circumstances giving rise to such termination. Nothing in this
Section 8.2 shall restrict your ability to engage in general advertising not
targeted at Company employees or serve as a reference for an employee with
regard to an entity with which you are not affiliated.

8.3.        Mutual Non-disparagement.  During your employment with the Company
and its affiliates, and if your employment terminates for any reason, whether
during or after the Term, including your voluntary resignation or retirement, at
any time after your termination of employment, you shall not, directly or
indirectly, disparage, make negative statements about or act in any manner which
is intended to damage the goodwill of, or the business or personal reputations
of the Company or any of its affiliates, or those individuals who serve or
served as an officer or director of the Company or any of its affiliates on or
after the Effective Date. The senior executive team of the Company shall not,
directly or indirectly, disparage, make negative statements about or act in any
manner which is intended to or does damage your business or personal reputation.
Nothing in this Section 8.3 shall prohibit or bar you or the Company from
providing truthful testimony in any legal proceeding, making any truthful
disclosure required under law or from enforcing any rights under this Agreement.
It shall not be a violation of this Section 8.3 if (i) you respond to any
negative or disparaging statements about you or any action which is intended to
or does damage your business or personal reputation, in each case resulting from
acts or statements by the Company or its officers, directors or employees, in
each case so long as your response is truthful and not misleading and (ii) the
Company responds to any statements or actions by you in violation of this
Section 8.3, so long as its responses are truthful and not misleading.

8.4.         Non-compete.

8.4.1.    First 12 Months.  During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including your voluntary resignation or retirement, for 12
months after your termination of employment for any reason (the “Non-compete
Period”), you shall not, directly or indirectly, without the prior written
consent of the

 

18



--------------------------------------------------------------------------------

CEO, render any services to, or act in any capacity for, any Competitive Entity,
or acquire any interest of any type in any Competitive Entity; provided,
however, that the foregoing shall not be deemed to prohibit you from acquiring,
(a) solely as an investment and through market purchases, securities of any
Competitive Entity which are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934 and which are publicly traded, so long as you
are not part of any control group of such Competitive Entity and such
securities, including converted securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (b) securities
of any Competitive Entity that are not publicly traded, so long as you are not
part of any control group of such Competitive Entity and such securities,
including converted securities, do not constitute more than three percent
(3%) of the outstanding voting power of that entity.

8.4.2.    After 12 Months.   If your employment was terminated during or after
the Term for any reason, then for the period from the end of the 12-month period
specified in Section 8.4.1 through the end of (i) the Severance Period defined
in Section 4.2.2, or (ii) the period of severance benefits provided under
Section 4.3, as applicable (whether or not you are eligible for or receive any
severance benefits), you are permitted to engage in activities which would
violate the non-competition requirements of Section 8.4.1, but if you do so, on
the date you commence engaging in activities which would violate the
non-competition requirements of Section 8.4.1. the consequences provided for in
Section 10.6.2 shall apply.

8.4.3.    Competitive Entity.   For purposes of the foregoing, the following
shall be deemed to be a Competitive Entity: (i) any United States based entity a
material portion of the business of which is any line of business that comprises
a material portion of the business in which the Company engages in, conducts or,
to your knowledge, has definitive plans to engage in or conduct and that the
Company reasonably expects will comprise a material portion of its business
within the succeeding 12 months, whether that business is conducted directly by
such entity or a subsidiary of such entity (a “Covered Business”); provided
that, you may be employed by or provide services to an ultimate parent company
that owns a subsidiary which is materially engaged in a Covered Business, so
long as you demonstrate to the Company’s reasonable satisfaction (e.g. represent
and warrant to the Company in writing and describe the nature of your
responsibilities) that you do not and will not, directly or indirectly, provide
any services

 

19



--------------------------------------------------------------------------------

or advice to, have any responsibility for, or supervision of, any subsidiary
materially engaged in a Covered Business, (ii) any operating business that is
engaged in or conducted by the Company as to which, to your knowledge, the
Company covenants, in writing, not to compete with in connection with the
disposition of such business; provided that, this Section 8.4 shall only apply
during your active employment with the Company and its affiliates.

8.4.4.    CEO Consent.   In evaluating any requests for written consent of the
CEO to be relieved, in whole or in part, of your obligations under this
Section 8.4, the CEO shall consider the nature of your position with the
Company, the confidential and proprietary information to which you were privy
during the course of your employment with the Company, the nature of the
employment and position you are seeking with a Competitive Entity, the extent to
which you can perform services for any such Competitive Entity without
disclosing, using or putting at risk any trade secrets or confidential,
proprietary information of the Company, and any other relevant factors, in all
instances looking to make decisions that reasonably and properly protect the
trade secrets and other confidential, proprietary information of the Company.

8.4.5.    Services to Law Firms.   It is further understood that you will not be
prohibited from providing services to a law firm that provides services to a
Covered Business provided that you do not and will not violate ethical and
confidential obligations to the Company while providing services to such Covered
Business.

8.5.        Ownership of Work Product.    You acknowledge that during your
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly

 

20



--------------------------------------------------------------------------------

disclose any such Work Product and business opportunities to the Company;
(ii) assign to the Company, upon request and without additional compensation,
the entire rights to such Work Product and business opportunities; (iii) sign
all papers necessary to carry out the foregoing; and (iv) give testimony in
support of your inventorship or creation in any appropriate case. You agree that
you will not assert any rights to any Work Product or business opportunity as
having been made or acquired by you prior to the date of this Agreement except
for Work Product or business opportunities, if any, disclosed to and
acknowledged by the Company in writing prior to the date hereof.

8.6.        Reasonable Restrictive Covenants.  You acknowledge that the
restrictions contained in this Section 8, in light of the nature of the
Company’s business and your position and responsibilities, are reasonable and
necessary to protect the legitimate interests of the Company. You further
acknowledge that the restrictions contained in this Section 8 shall survive the
termination of your employment as provided in Section 10.13 (Survival),
including your voluntary resignation or retirement, and/or the expiration or
termination of this Agreement.

9.            Notices.    All notices, requests, consents and other
communications required or permitted to be given under this Agreement shall be
effective only if given in writing and shall be deemed to have been duly given
if delivered personally or sent by a nationally recognized overnight delivery
service, or mailed first-class, postage prepaid, by registered or certified
mail, as follows (or to such other or additional address as either party shall
designate by notice in writing to the other in accordance herewith):

9.1.         If to the Company:

Time Warner Cable Inc.

60 Columbus Circle

New York, NY 10023

Attention: Chief Executive Officer

With a copy to:

Time Warner Cable Inc.

7820 Crescent Executive Drive

Charlotte, NC 28217

Attention: Senior Vice President, Compensation

 

21



--------------------------------------------------------------------------------

9.2.         If to you, to your residence address set forth in the payroll
records of the Company with copy to.

Paul M. Ritter, Esq.

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

10.          General.

10.1.      Governing Law.    This Agreement shall be governed by and construed
and enforced in accordance with the substantive laws of the State of New York,
without regard to its conflict of laws rules, as applicable to agreements made
and to be performed entirely in New York. Any legal action or proceeding with
respect to this Agreement that is not resolved in arbitration pursuant to
Section 10.7 shall be adjudicated in a court located in New York, New York, and
the parties irrevocably consent to the personal jurisdiction and venue of such
court.

10.2.      Captions.    The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

10.3.      No Other Representations.    No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.

10.4.      Assignability.    This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the

 

22



--------------------------------------------------------------------------------

Company’s business and assets, whether by merger, purchase of stock or assets or
otherwise, as the case may be. Upon any such assignment, the Company shall cause
any such successor expressly to assume such obligations, and such rights and
obligations shall inure to and be binding upon any such successor.

10.5.      Amendments: Waivers.    This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

10.6.      Remedies.

 10.6.1. Specific Remedies.  In addition to such other rights and remedies as
the Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Section 8
(Restrictive Covenants), the Company shall have the right and remedy to have
such provisions specifically enforced by any court located in New York, New York
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company;
provided that, for the non-compete covenant set forth in Section 8.4, the right
to specific enforcement shall only apply during the 12 month Non-compete Period.
Upon a judicial determination that any of the restrictive covenants set forth in
Section 8 are overbroad in duration or scope, this Agreement shall be deemed to
be modified so as to effect the original intent of the parties as closely as
possible to the end that the restrictive covenants contemplated in Section 8 are
fulfilled to the greatest extent possible.

 10.6.2. Reduction of Severance Payments and Forfeiture of Long-term Incentive
Awards.   Notwithstanding any provision of this Agreement to the contrary, if
you breach any of the provisions of Section 8 during the relevant restricted
periods provided for therein, as determined by the Company, all payment and
other

 

23



--------------------------------------------------------------------------------

obligations of the Company pursuant to Sections 4.2.2 (Severance Benefits),
4.2.3 (Termination Upon CIC), 4.3 (Expiration of Term), 5 (Disability) or 7.2
(Benefits After Termination) shall cease as of the date of the breach and you
agree to forfeit such payments and obligations while in breach of the provisions
of Section 8; provided that, the balance of any remaining payments or other
obligations due you pursuant to Sections 4.2.2, 4.2.3, 4.3, 5 or 7.2, if any,
shall be provided to you as scheduled if you cease to engage in the conduct that
violates the provisions of Section 8 (whether at the request of the Company, as
the result of an injunction or otherwise). Furthermore, any breach of the
provisions of Section 8 during the relevant restricted periods provided for
therein shall result in the consequences, if any, provided for under the terms
of your Long-term Incentive Awards, Nothing in this Section 10.6.2 shall limit
your repayment obligations to the Company, if any, under Section 10.6.3 or
Section 10.6.4 below.

10.6.3. Incentive Compensation Forfeiture.  In addition to the remedies
available to the Company pursuant to Sections 10.6.1 and 10.6.2 above, you agree
that in the event the Company is required to file an adverse restatement of
earnings and it is determined by the Board or a committee thereof that (a) you
were involved, had knowledge of or, by virtue of your position and duties,
should have known that the earnings at issue were false or misleading when
originally filed, and (b) the false or misleading earnings filed resulted in
compensation to executives that otherwise would not have been earned, vested or
paid, then the Company shall be entitled to any one or all of the following
additional remedies, as provided below, or some lesser amount determined by the
Board or a committee thereof in its sole discretions:

10.6.3.1.            Bonus or Other Cash Incentive Repayments.  You shall repay
to the Company, by certified check, within sixty (60) days of a written demand,
the amount by which your Bonus or other cash incentive compensation payments
made during the Forfeiture Period (defined below) would have been reduced had
the Company not relied on the false or misleading financial statements, as
determined by the Company in its sole discretion. For purposes of this
Agreement, “Forfeiture Period” shall mean the three year period following the
last day of the fiscal year of the financial statements restated by the Company;
provided that, this Section 10.6.3.1 shall not apply if the adverse restatement
is filed by the Company more than three years after the last day of the fiscal
year of the restated financial statements.

 

24



--------------------------------------------------------------------------------

10.6.3.2.            Performance-Based Equity Award Repayments.  In regard only
to any performance-based equity awards granted to you by the Company, you shall
repay to the Company, by certified check, within sixty (60) days after a written
demand is made by the Company, an amount equal to (a) the total amount of Award
Gain (as defined herein) realized by you during the Forfeiture Period upon each
exercise of such performance-based options and the value you have received with
respect to any settlement or payment in connection with any other
performance-based equity awards, and (b) the fair market value of all other
performance-based equity awards granted to you or which have become vested
during the Forfeiture Period; provided that, the return to the Company of such
other performance-based equity awards shall satisfy your repayment obligations
with respect to amounts owed pursuant to this sub-clause (b); provided further
that, your repayment obligations under this Section 10.6.3.2 shall be limited to
the extent that the granting or value of the performance-based equity awards was
impacted by the Company’s reliance on the false or misleading financial
statements during the Forfeiture Period. “Award Gain” shall mean, with respect
to performance- based equity awards only, the product of (x) the fair market
value per share of stock at the date of such option exercise or exercise of
other equity awards (without regard to any subsequent change in the market price
of such share of stock) minus the exercise price times (y) the number of shares
as to which the options and other equity awards were exercised at that date.

10.6.3.3.            Incentive Compensation Forfeiture Offset.  Notwithstanding
any other provision of this Agreement to the contrary, and to the extent
permitted by applicable law and not a violation of Code Section 409A, the
Company shall have the right to offset against any amounts owed to you by the
Company any repayment obligations or liabilities that you may have under
Sections 10.6.3.1 and 10.6.3.2 of this Agreement.

10.6.4. Other Incentive Compensation Repayments. You agree that, if you are or
become an executive officer subject to the incentive compensation repayment
requirements of The Dodd-Frank Wall Street Reform and Consumer Protection Act,
you will enter into an amendment to this Section or a separate written agreement
with the Company to comply with the Act and any regulations thereunder if
required by the Act or any regulations thereunder.

 

25



--------------------------------------------------------------------------------

10.6.5. Tax Liabilities with Respect to Forfeitures or Reimbursement
Obligations.  Except to the extent required under the The Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law, repayments to the
Company of amounts previously paid to you or of gain realized by you in
connection with any option or equity award, as may be provided for in this
Section 10.6, shall be reduced by the Net Tax Cost of amounts of previously paid
compensation and/or gain, so that you shall not be required to pay to the
Company amounts in excess of the amounts received by you on an “after tax”
basis. “Net Tax Cost” shall mean the net amount of any federal, foreign, state
or local income and employment taxes paid by you in respect of the compensation
or gain received that is subject to reimbursement, after taking into account any
and all available deductions, credits or other offsets allowable to you
(including, without limitation, any deduction permitted under the claim of right
doctrine), and regardless of whether you would be required to amend any prior
income or other tax returns, subject to your documentation that deductions,
credits or other offsets otherwise available or allowable to you could not be
used as a result of your actual tax position.

10.7.      Resolution of Disputes.   Except as provided in the preceding
Section 10.6 (Remedies), any dispute or controversy arising with respect to this
Agreement and your employment hereunder (whether based on contract or tort or
upon any federal, state or local statute, including but not limited to claims
asserted under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, any state Fair Employment Practices Act and/or
the Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS for resolution in arbitration in accordance with
the rules and procedures of JAMS. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than 45 days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 10.7.
Any such proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of arbitrators), pursuant to any streamlined or
expedited (rather than a comprehensive) arbitration process, before a
non-judicial (rather than a judicial) arbitrator, and in accordance with an
arbitration process which, in the judgment of such arbitrator, shall have the
effect of reasonably limiting or reducing the cost of such arbitration. The
resolution of any such dispute or controversy by the arbitrator appointed

 

26



--------------------------------------------------------------------------------

in accordance with the procedures of JAMS shall be final and binding. Judgment
upon the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof, and the parties consent to the jurisdiction of the New
York courts for this purpose. If you shall be the prevailing party in such
arbitration, the Company shall promptly pay, upon your demand, all reasonable
legal fees, court costs and other reasonable costs and expenses incurred by you
in any legal action seeking to enforce the award in any court.

10.8.      Beneficiaries.    Whenever this Agreement provides for any payment to
your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.

10.9.      No Conflict.    You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.

10.10.    Withholding Taxes.    Payments made to you pursuant to this Agreement
shall be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

10.11.    Offset.  Except as provided in Sections 5 (Disability), 10.6.3.3
(Incentive Compensation Forfeiture Offset) and the Company’s general right to
offset any payments received by you under this Agreement by any disability
benefits you may receive during the Term or any Severance Period from Worker’s
Compensation insurance, Social Security disability, and short- and long-term
disability insurance benefits maintained by the Company, neither you nor the
Company shall have any right to offset any amounts owed by one party hereunder
against amounts owed or claimed to be owed to such party, whether pursuant to
this Agreement or otherwise, and you and the Company shall make all the payments
provided for in this Agreement in a timely manner.

 

27



--------------------------------------------------------------------------------

10.12.  Severability.    If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby; provided
however, that the parties shall negotiate in good faith with respect to
equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

10.13.  Survival.

 10.13.1.            Sections 3.6 (Indemnification), 4.5 (Payments), 4.6 (Code
Section 280G), 8 (Restrictive Covenants), 9 (Notices) and 10 (General) shall
survive any termination of your employment by the Company for cause or your
voluntary resignation pursuant to Section 4.1 and the expiration of the Term
pursuant to Section 4.3.

 10.13.2.            Sections 3.6, 4.4 (Release), 4.5, 4.6, 7.2 (Benefits After
Term), 8, 9 and 10 shall survive any termination of your employment by the
Company without cause, by you for Good Reason, or due to your disability
pursuant to Section 4.2 or 5.

 10.13.3.            If your employment continues after the Term on an at-will
basis, Section 4.3 shall survive the termination of this Agreement.

10.14.  Key Definitions.    The following terms are defined in this Agreement in
the places indicated:

280G Payments – Section 4.6

Additional Compensation Plans – Section 3.5

affiliate – Section 4.2.2.1

Award Gain – Section 10.6.3.2

Base Salary – Section 3.1

Bonus – Section 3.2

cause – Section 4.1.1

Change In Control – Section 4.2.3

 

28



--------------------------------------------------------------------------------

CIC Agreement – Section 4.2.3

Competitive Entity – Section 8.4.3

Covered Business – Section 8.4.3

Disability Date – Section 5

Forfeiture Period – Section 10.6.3.1

Good Reason – Section 4.2

Limited Vicarious Liability – Section 4.1.1

Long-term Incentive Awards – Section 3.3

Non-compete Period – Section 8.4.1

Other Employment – Section 4.2.2.1

Severance Period – Section 4.2.2

Target Bonus – Section 3.2

Term – Section 1

Work Product – Section 8.5

10.15.  Compliance With Section 409A.    This Agreement is intended to comply
with Section 409A of the Code and will be interpreted, administered and operated
in a manner consistent with that intent. Notwithstanding anything herein to the
contrary, if at the time of your separation from service with the Company you
are a “specified employee” as defined in Section 409A of the Code (and the
regulations thereunder) and any payments or benefits otherwise payable hereunder
as a result of such separation from service are subject to Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
following your separation from service with the Company (or the earliest date as
is permitted under Section 409A of the Code), and the Company will pay any such
delayed amounts in a lump sum at such time. If any other payments of money or
other benefits due to you hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to you under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to you in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(l)(iv). Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. References to “termination of employment” and

 

29



--------------------------------------------------------------------------------

similar terms used in this Agreement are intended to refer to “separation from
service” within the meaning of Section 409A of the Code to the extent necessary
to comply with Section 409A of the Code. The Company shall consult with you in
good faith regarding the implementation of the provisions of this Section 10.15;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect to thereto.

10.16.  Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter of this Agreement
and supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties, including, but not limited to, your prior employment
agreement with the Company dated June 1, 2000.

 

[Remainder of page intentionally left blank.]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

  TIME WARNER CABLE INC.     By:  

/s/ Tomas Mathews

              TOMAS MATHEWS               EXECUTIVE VICE PRESIDENT,      
        HUMAN RESOURCES     Agreed to by:     EXECUTIVE:    

/s/ Marc Lawrence-Apfelbaum

                    MARC LAWRENCE-APFELBAUM  

 

31



--------------------------------------------------------------------------------

ANNEX A

RELEASE

Pursuant to the terms of the Employment Agreement made as of [Date], between
TIME WARNER CABLE INC. (the “Company”) and the undersigned (the “Agreement”),
and in consideration of the payments made to me and other benefits to be
received by me pursuant thereto, I, [Name], being of lawful age, do hereby
release and forever discharge the Company and any successors, subsidiaries,
affiliates, related entities, predecessors, merged entities and parent entities
and their respective officers, directors, shareholders, employees, benefit
plans, benefit plan administrators, trustees, and fiduciaries, agents,
attorneys, insurers, representatives, affiliates, successors and assigns from
any and all actions, causes of action, claims, or demands for general, special
or punitive damages, attorney’s fees, expenses, or other compensation or damages
(collectively, “Claims”), which in any way relate to or arise out of my
employment with the Company or any of its subsidiaries or the termination of
such employment, which I may now or hereafter have under any federal, state or
local law, regulation or order, including without limitation, Claims under the
Age Discrimination in Employment Act (with the exception of Claims that may
arise after the date I sign this Release), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Worker Adjustment Retraining and Notification
Act, the Employee Retirement Income Security Act, and any state or local human
rights law (each as amended through and including the date of this Release); as
well as any other claims under state contract or tort law, including, but not
limited to, claims for employment discrimination, wrongful termination,
constructive termination, violation of public policy, breach of any express or
implied contract, breach of any implied covenant, fraud, intentional or
negligent misrepresentation, emotional distress, slander, and invasion of
privacy; provided, however, that the execution of this Release shall not prevent
the undersigned from bringing a lawsuit against the Company to enforce its
obligations under the Agreement or any claims related to the post-termination of
employment vesting of any equity awards or other long-term incentive
compensation held by me or granted to me by the Company that are scheduled to
vest subsequent to my termination of employment pursuant to Section 7.2(b),
provided further, that the execution of this Release does not release any rights
I may have against the Company for indemnification under the Agreement or any
other agreement, plan or arrangement.

I acknowledge that I have been given at least twenty-one (21) days from the day
I received a copy of this Release to sign it and that I have been advised to
consult an attorney. I understand that I have the right to revoke my consent to
this Release for seven (7) days following my signing. This Release shall not
become effective or enforceable until the expiration of the seven-day period
following the date it is signed by me.

I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAY BE GIVING UP VALUABLE
LEGAL RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER BEFORE SIGNING. I
further state that I have read this document and the Agreement referred to
herein, that I know the contents of both and that I have executed the same as my
own free act.

WITNESS my hand this XXX day of XXXXX

[DO NOT SIGN OR DATE – SAMPLE COPY ONLY]

 

32